OFFICEOF THE AlTORNEY GENERAL OF TEXAS
                       AUSTIN



lionoreblo
        Jane8
            B. Uldry,Dlreotor
PotorTranaportatl0n DlVi81~
Railroadt%mb*LOll Of hX8#
Austin,Toxea
Eear Sir:              cplnlonHo. 04b34




                                                      .




    vehiole,a*edr,IIa~rtlrloateor oonvenlrnm ml
                                 to run or operato
    neooreltytron thle Donanielrion
    out to the unlnoorpomtsd OltJ, town or vllJAgr.
  h'onorable
           J-es E. XlMsf, DlroetoFIPaw 2


                     give uu mux opiniones to uhuthmr
           *2. Pl4trso
       oruottbl8Cds8lonha8 t&e lagml8atlwrity8ti
       power to promlet       8 rule or a*aeralorder turbid-
       ding oertliloatod    oorrlsr from lntorohonuln8inight
       with the unoertlileata6     orrrlara*ntlonedin prra-
       graph one above until    suah uueortltloatd oarrlor
       obteln8a owtlrleak Eros this Uomlsslon.
           “3. Plrsrr81~0 w ~apr optnionas to whothor
      or not thlaaomala8lon  he8 tho3rgal lothorlty~4
      powarta; a~~oei thm 0miriomte  0r l 00rfmortti
      osrrler, otter propar notlea and hesrlng, for vlo-
      latlon of-therule or poor81 order mantlond la
       paramph two abwo. Xn otharwor$s,rssmtlngyour
       ansuez to quastlonnumbertuo 18 la thr ttrrirnrtive,
       then, ia      that   went, ir the e~rtiri~4itd oarrler
       cous interoh- ~zzelght    with the unoortlrloate4
       carrier,&eli tbo~aowls5lon have suthorlty to QI~-
       0451 the oertirloate 0r the oortirloatedcarrier
       artier notlims&d herring for *fOlSt~.OnOf the rule
       or goneralorder?*
             Ifheanswerto your Que8tlws raqulr65a oonstruo-
  tlor of subs~otlos(a),-‘rotloa(1). A~tloleOllb, Veraon“
  kraotetoeCivil Etstutar,whleh datlm*5 8 -otoz aarrlor*
  88 roil0tm
               9%0     tern botor 05r&br* mmsna any person,
       rix78, oorporatloa,.~    oommnp, o*psrtnrrehlp,     mm3-
       elationo r Joint stwk lebaolatlon,and ttm.ir
       lessecls,noeiver5 or trustrrslp olnted by any
       Court uhetsoww, eunlng,oontml Elng, wnaglng,
       opratlng or oauolngto.bm ogalr8ted oaf Rotor
       propolleedveblolaused in trawmrtlne property
       ror oonpensatloaor ~&PO ovetrany publlohlghuaT
       b thi0mte,     a833 in the(~0tm30 or 5wh tmu-
       portetlon.8hlgbr*yb&man two or mom ih~orpor-
       et& oitles, toww or villages la tamersad; pro-
       vided that th0 tern *motorourrler* as u80a 10
       thla Aat shsU not inolude, andthis Aut ‘h@Zl
       not    applp to motor vehiole8    opsretd   exolustwdp
                                    or oltles
       rlthln the inoorporatedliraits,                   or to!es~.~
               The authorityOS the Oommlsslonto regoletmthe
. opsratlow     or the oarrlsrrafarrsdto in pour rlrat question
      ,ononbleJames f. Elldsy,Dlreator,Pap 3


     dependsupon 8 questionwhbtharsuoh oamler la a Wotor
     os~rlsrRO81)dailaod by the seotlon Q$ ths statat.sbovs
     cuoteb.
               A5 we Oawtrua the atattrta,  the fr sletursha8
     68rinrd a motor oarrlar as 5 p o r a l
                                          ong
                                            n wp d!GtTSW$ OTtlEU
     promrtf rca- hero bt motorvohlaleover tha hl&mays of this
     state, W!W@:~IItha oourmeoi the operation8~aaduatadbr
     auoh persoah~   tranr555    a hlghw5~b5tw5entuoormora       in-
     c0rporatoa  altlalr, towns,  or vlllagas.    ma   statusor tha
     person an 8 Wotor osrrlafl18 msdr to da~oa6 on tha oharaa-
     tcr of the operetlocscoAuoted bF him; on whether he trens-
     3orta prog10rtr r0rhlra,and whather ln the ~oura0 or doing
     so ha traVarSOS a hl&~J bOtWOaA tUa or Eore lnObTpOT5ted
     oitlao, towns, or vllle~et it a008 not &opand on whether,
     ln the hands of snother pereon,the propartywhlah he trans-
     ports hao been transported or will be tr8aaportedwar the
     tlghnaysbetweentwa or mra lnoorpomted oltlas,tows, or
     villa&as,by motor vohlala. In othor mxrds, *sqsh trsns-
     partatloa*la tha-dsflaltlon, rafar5 to the trsnspoxtrtlon
     oparatlansaonduotadby the parsof~mopsrrtlng any notor pro-
      ollad VOhiBle wad l!ItrsalQWtia(tRl'OQOTttiOr. . . hire,"
     Ati the teat-to ba npplladla whather~      tha parson opsrrtlng
     thu notor vehialaudes it la treasportlnarar hire property
     batvmantwo or oara lnoorporatedoltles, towns,or vllleges,
     ovbra hligtmgor thlo %tate.
                 Yrxir
                     rlrat qwatlaa   la thereron snsueretl
                                                         la the
     nagatlve.
_
              Iafn‘vlar
                     of the &neuermade to pllr rir8t que*t10a,
     it beooaeswneoesrrerpto awmr yotw eaeoad sad third quer-
     tioa‘.
                                              Ykiursvery trttly




                                                   R. Py. Falrohfld
                                                         &sslstant


                     '




‘-        -